           Case 1:16-cr-00691-GHW Document 117 Filed 08/31/21 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 8/30/2021
------------------------------------------------------------------X
DASHAWN HAWKINS,                                                  :
                                                                  :
                                                   Movant,        :
                                                                  :      1:19-cv-867-GHW
                               -against-                          :      1:16-cr-691-GHW
                                                                  :
  UNITED STATES OF AMERICA,                                       :
                                                                  :          ORDER
                                              Respondent. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         On April 20, 2021, the Magistrate Judge issued a Report and Recommendation, Dkt. No. 42,

on Movant’s motion to vacate, set aside, or correct sentence. The deadline for Movant to file

objections to the Report and Recommendation was May 5, 2021. On May 3, 2021 the Movant

requested a ninety-day extension of time to file objections to the Report and Recommendation

because he was unable to access the prison law library due to conditions caused by COVID-19. Dkt.

No. 43. The Court granted Movant’s request, extending the deadline ninety days to August 4, 2021.

Dkt. No. 44. By a letter dated July 30, 2021, the Movant requested an additional sixty-day extension

to the deadline to file objections. Dkt. No. 45. The movant’s request was filed on the docket on

August 5, 2021, yet the request was not marked as received by the Pro Se Office until August 6,

2021. On August 5, 2021, prior to receiving the Movant’s request, the Court adopted the Magistrate

Judge’s Report and Recommendation. Dkt. No. 46. On August 19, 2021, Movant filed a notice of

appeal. Dkt. No. 48. In a letter filed on the docket on August 24, 2021, the Movant requested

additional time to file an “appeal response” based on the Report and Recommendation due to

conditions caused by COVID-19 in the prison system. Dkt. No. 47. The Court reads Movant’s

letter as an additional request to extend the deadline to file objections to the Report and

Recommendation.
         Case 1:16-cr-00691-GHW Document 117 Filed 08/31/21 Page 2 of 2



        In light of Movant’s August 19, 2021 notice of appeal, Dkt. No. 48, the Court lacks

jurisdiction over Movant’s requests to extend the deadline to file objections to the Report and

Recommendation, Dkt. Nos. 45, 47. “The filing of a notice of appeal is an event of jurisdictional

significance,” which “confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co.,

459 U.S. 56, 58 (1982). The Court is without authority to “rule on any motion affecting an aspect of

the case that [is] before the [Court of Appeals].” Ching v. United States, 298 F.3d 174, 180 n.5 (2d Cir.

2002); see also, e.g., Berman v. United States, 302 U.S. 211, 214 (1937) (rule applies in criminal cases).

Accordingly, Movant’s requests to extend the deadline are denied for lack of jurisdiction.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to mail a copy of this order to Movant and to terminate the

motions pending at Dkt. Nos. 114 and 116 in Case No. 1:16-cr-691-GHW.

        SO ORDERED.

 Dated: August 30, 2021                                 _____________________________________
 New York, New York                                              GREGORY H. WOODS
                                                                United States District Judge




                                                       2
